   Case 1:19-cv-10712-NRB Document 37 Filed 03/25/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------X
STEVEN MIZEL ROTH IRA, derivatively on
behalf of Consolidated Asset Funding 3 LP,

                Plaintiff,                        MEMORANDUM AND ORDER

          - against -                              19 Civ. 10712 (NRB)

UNIFIED CAPITAL PARTNERS 3 LLC and
UNIFIED ASSET MANAGEMENT, LCC,

                Defendants,

          - and -

CONSOLIDATED ASSET FUNDING 3 LP,

                Nominal Defendant.

-----------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Plaintiff Steven Mizel Roth IRA (“Mizel”) is one of 33

limited partners in Consolidated Asset Funding 3 LP (the

“Partnership”), a limited partnership formed under Delaware

law to invest in plaintiff-side litigation funding.            Mizel

brings this lawsuit derivatively on behalf of the Partnership

against defendants Unified Capital Partners 3 LLC (“UCP”),

the general partner in the Partnership, and Unified Asset

Management, LLC (“UAM”), an affiliate of UCP that was hired

as the Partnership’s asset manager.

     Mizel alleges in the Amended Complaint (ECF No. 25) that

UCP failed to dissolve and wind down the Partnership in
    Case 1:19-cv-10712-NRB Document 37 Filed 03/25/21 Page 2 of 10



October 2018, as contemplated by the governing partnership

agreement (“Partnership Agreement” (ECF No. 29-3)).               Instead,

according     to    Mizel,   UCP   has     continued   to    operate    the

Partnership    in    violation     of   the   Agreement     and   to   spend

Partnership assets to fund its operations, which included

paying fees to UAM and other vendors after October 2018.                 As

a result of these actions, Mizel alleges that the Partnership

has lost over $17 million in value since October 2018.

      Mizel asserts claims for breach of contract, breach of

fiduciary duty, and waste of partnership assets, and demands

an accounting. 1     Under the terms of the Partnership Agreement,

these claims are governed by Delaware law. 2

      Defendants move to dismiss the Amended Complaint in its

entirety under Fed. R. Civ. P. 12(b)(6) for failure to state

a claim upon which relief can be granted.




      1     Mizel concedes that his claim for an accounting is not an
independent cause of action but rather derivative of his other claims.
      2     Partnership Agreement § 14.4(a) (“The parties acknowledge and
agree that any claim, controversy, dispute or action relating in any way
to this Agreement or the subject matter of this Agreement shall be
governed solely by the laws of the State of Delaware, without regard to
any conflict of laws doctrines that would or may permit or require the
application of the laws of a different jurisdiction.”); see Fieger v.
Pitney Bowes Credit Corp., 251 F.3d 386, 393 (2d Cir. 2001) (A federal
court sitting in diversity jurisdiction “must apply the law of the forum
state to determine the choice-of-law.”) (citation omitted); Ministers &
Missionaries Benefit Bd. v. Snow, 26 N.Y.3d 466, 476 (N.Y. 2015) (Under
New York law, “when parties include a choice-of-law provision in a
contract, they intend that the law of the chosen state——and no other
state——will be applied.”).



                                   – 2 –
     Case 1:19-cv-10712-NRB Document 37 Filed 03/25/21 Page 3 of 10



                              LEGAL STANDARDS

       When considering a motion to dismiss for failure to state

a claim, the Court accepts the factual allegations in the

complaint as true and construes all reasonable inferences in

the light most favorable to the non-moving party.                   Biro v.

Condé Nast, 807 F.3d 541, 544 (2d Cir. 2015).                The Court may

also   consider    materials      outside     the    complaint     that   are

incorporated      by    reference     in   the   complaint,    Rothman     v.

Gregor, 220 F.3d 81, 88 (2d Cir. 2000), which, in this case,

includes the Partnership Agreement.              “If a document relied on

in the complaint contradicts allegations in the complaint,

the document . . . control[s], and the court need not accept

the allegations in the complaint as true.”               Poindexter v. EMI

Record Grp. Inc., No. 11 Civ. 559 (LTS), 2012 WL 1027639, at

*2 (S.D.N.Y. Mar. 27, 2012) (citation omitted).

                                DISCUSSION

I.     Breach of Contract Claim Against UCP

       To state a claim for breach of contract under Delaware

law, Mizel must allege (1) the existence of a contract, (2)

breach of an obligation imposed by that contract, and (3)

resulting damages.        VLIW Tech., LLC v. Hewlett-Packard Co.,

840 A.2d 606, 612 (Del. 2003) (citations omitted).

       With   respect    to   UCP,    there   is    no   dispute   that   the

Partnership Agreement is a valid contract.                Nor is there any



                                     – 3 –
      Case 1:19-cv-10712-NRB Document 37 Filed 03/25/21 Page 4 of 10



dispute that, as written, Sections 10.1 through 10.4 of the

Partnership Agreement provide that UCP was obligated to begin

the process of dissolving and winding down the Partnership in

October 2018.      Mizel’s allegations that UCP failed to timely

perform those contractual duties, which we must accept as

true, are sufficient to satisfy the breach element.

       Regarding damages, Mizel alleges that the Partnership

has declined in value (ostensibly in excess of $17 million)

since October 2018 because of UCP’s continued operation of

the     Partnership      in    contravention      of     the    Partnership

Agreement.      While defendants argue that Mizel’s allegations

of    damages    are     speculative     and    uncertain      because     the

Partnership’s assets have yet to be fully liquidated and

distributed to the partners, Mizel is not required to submit

proof of damages or to allege an exact dollar amount to plead

a cognizable claim under Delaware law.                 See Anglo Am. Sec.

Fund, L.P. v. S.R. Glob. Int’l Fund, L.P., 829 A.2d 143, 156

(Del.     Ch.   2003).        Rather,   Mizel    must    simply    plead    a

“reasonable      inference      that    [the    Partnership]      has    been

damaged” as a result of UCP’s alleged breach, even if proof

of damages at a later stage in the litigation “will present

difficult legal and factual issues.”             NACCO Indus., Inc. v.

Applica Inc., 997 A.2d 1, 19 (Del. Ch. 2009).                       Mizel’s




                                   – 4 –
      Case 1:19-cv-10712-NRB Document 37 Filed 03/25/21 Page 5 of 10



allegations satisfy that requirement.         Accordingly, Mizel has

plausibly stated a breach of contract claim against UCP.

       Defendants also broadly attack Mizel’s claim by arguing

the Partnership Agreement permitted UCP, with the consent of

the    majority    of   the   limited    partners,    to   extend      the

Partnership’s dissolution date, a power that UCP claims to

have exercised. As relevant to this argument, Section 14.1(a)

provides that the Partnership Agreement may be amended “by a

written instrument signed by the General Partner with the

approval of a Majority in Interest,” meaning the consent of

limited partners representing a majority of the aggregate

capital commitments contributed by the limited partners. 3

(Partnership Agreement § 14.1(a); see id. § 1.1.)               Section

14.1 further lists several exceptions to that method of

amendment, though none of those applies to amending the

dissolution date in Section 10.1(a).          (See id. § 14.1(a).)

       The Court agrees with defendants’ interpretation of the

Section 14.1 and concludes that UCP had the authority to amend

the dissolution date as long as (1) UCP tendered a written

proposed amendment to the limited partners, and (2) the


       3    Section 14.1(c), in turn, provides that “any Limited Partner
which fails to respond to a notice of a proposed amendment within twenty-
five (25) Business Days after notice of such amendment is given to all
Limited Partners as set forth herein shall be deemed to have consented to
such amendment.” (Partnership Agreement § 14.1(c).) Thus, if a limited
partner does not raise a timely objection, then it is deemed to approve
of UCP’s proposed amendment.



                                 – 5 –
      Case 1:19-cv-10712-NRB Document 37 Filed 03/25/21 Page 6 of 10



limited partners representing a majority in interest either

approved of the amendment or failed to raise an objection

within 25 business days.           Such an amendment would be both

consistent with Delaware law 4 and fatal to Mizel’s claims.

       However, given that the issue of whether any amendment

to extend the dissolution date satisfied those two conditions

is a factual question that lies beyond the four corners of

the Amended Complaint, it is not appropriate to resolve that

issue at the motion to dismiss stage.

II.    Remaining Claims

       Mizel otherwise fails to plead facts that plausibly

state a claim for his remaining breach of contract, breach of

fiduciary duty, and waste claims.



       4    The Delaware      Revised   Uniform   Limited   Partnership   Act
(“DRULPA”) provides:
           [U]nless a partnership agreement prohibits revocation
           of dissolution, then . . . the limited partnership
           shall not be dissolved and its affairs shall not be
           wound up if, prior to the filing of a certificate of
           cancellation in the office of the Secretary of State,
           the business of the limited partnership is continued,
           effective as of the occurrence of . . . such vote or
           consent that, pursuant to the terms of the partnership
           agreement, is required to amend the provision of the
           partnership agreement effecting such dissolution (and
           the approval of any partners or other persons whose
           approval is required under the partnership agreement to
           revoke    a   dissolution    contemplated    by    this
           paragraph) . . . .

6 Del. Code Ann. § 17-806(2). As there is no provision in the Partnership
Agreement prohibiting the partners from amending the dissolution date,
Delaware law permits the partners to avoid dissolving the Partnership
upon properly amending Section 10.1 of the Partnership Agreement.



                                   – 6 –
    Case 1:19-cv-10712-NRB Document 37 Filed 03/25/21 Page 7 of 10



       A.    Breach of Contract Claim Against UAM

       While Mizel alleges that UAM received money from the

Partnership for asset management services after October 2018,

Mizel does not explain how that would violate any provision

of the contract between UAM and the Partnership. Accordingly,

Mizel fails to state a breach of contract claim against UAM.

       B.    Breach of Fiduciary Duty

       Mizel alleges that UCP breached the fiduciary duties it

owed    to   the     Partnership    by    continuing    to     operate      the

Partnership after October 2018.             Under the DRULPA, a general

partner’s fiduciary duties owed to a limited partnership and

its limited partners “may be . . . restricted or eliminated

by provisions in the partnership agreement . . . .”                    6 Del.

Code Ann. § 17-1101(d).            Although curiously overlooked in

defendants’    briefing,     Section      9.1(b)   of   the        Partnership

Agreement states that “[s]ubject to applicable federal and

state law (including the [DRULPA]), the General Partner shall

not be liable to the Partnership or to any other Partner as

a      fiduciary.”         (Partnership        Agreement       §     9.1(b).)

Consequently,      Mizel   and     the   Partnership    have       waived   any

potential claims against UCP for breach of fiduciary duty.

        As for UAM, the Amended Complaint does not allege any

facts whatsoever establishing that UAM breached any fiduciary

duties it owed to the Partnership as an asset manager.



                                    – 7 –
   Case 1:19-cv-10712-NRB Document 37 Filed 03/25/21 Page 8 of 10



     C.    Waste of Assets

     Mizel claims that defendants are liable for waste of

Partnership assets because UCP caused the Partnership to

spend   assets    to   continue    operations   after   October   2018,

including paying fees to UAM and another asset manager.

     To   plead    a   claim   for   waste   under   Delaware   law,   a

plaintiff must allege that the controlling partner directed

an exchange of partnership assets that was “so one sided that

no business person of ordinary, sound judgment could conclude

that the [partnership] has received adequate consideration.”

In re Walt Disney Co. Derivative Litig., 906 A.2d 27, 74 (Del.

2006) (citation omitted).         This is an “onerous” standard, and

accordingly a “claim of waste will arise only in the rare,

unconscionable case where [controlling partners] irrationally

squander or give away [partnership] assets.”            Id. (citation

and internal quotation marks omitted); see Emps. Ret. Sys. of

the City of St. Louis v. TC Pipelines GP, Inc., 152 A.3d 1248,

1248 n. 7 (Del. 2016) (reasoning that waste claims fail unless

facts are pled suggesting that “no reasonable person of good

faith would have approved the transactions as fair to the

limited partnership”).

     Mizel’s allegations come nowhere close to meeting this

stringent standard.        The Amended Complaint does not even

remotely suggest that the Partnership overpaid for the asset


                                  – 8 –
   Case 1:19-cv-10712-NRB Document 37 Filed 03/25/21 Page 9 of 10



managers’ services, let alone that the terms of its agreements

with those vendors were “unconscionable.”             Instead, Mizel’s

complaint that UCP caused the Partnership to pay vendor fees

and other operating expenses after the Partnership should

have been dissolved is properly characterized as a claim for

UCP’s breach of the Partnership Agreement, not waste.

     Regarding UAM, the Amended Complaint does not plead that

it exercises any control over the Partnership and thus UAM is

not a proper defendant for a claim of waste.                See In re

Wonderwork, Inc., 611 B.R. 169, 207 (Bankr. S.D.N.Y. 2020)

(recognizing in the analogous corporate context that “only

directors   may   be   liable   for   waste   under    Delaware   law”)

(citation omitted).

                            CONCLUSION

     For the foregoing reasons, the Court denies defendants’

motion to dismiss as it relates to Mizel’s claim for breach

of contract against UCP and for an accounting, which is

derivative of that claim. The Court grants defendants’ motion

as it pertains the remaining claims and dismisses those claims

with prejudice.




                                – 9 –
  Case 1:19-cv-10712-NRB Document 37 Filed 03/25/21 Page 10 of 10



     The Clerk of Court is respectfully directed to terminate

the motion pending at ECF No. 28.

     SO ORDERED.


Dated:    New York, New York
          March 25, 2021

                                  ____________________________
                                      NAOMI REICE BUCHWALD
                                  UNITED STATES DISTRICT JUDGE




                             – 10 –
